Citation Nr: 0005815	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  98-04 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a nasal fracture.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia.

3.  Entitlement to service connection for glaucoma.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and mother

ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to February 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the veteran's attempt to 
reopen his claim for service connection for residuals of a 
nasal fracture, and denied service connection for an acquired 
psychiatric disorder, to include schizophrenia, and glaucoma.


FINDINGS OF FACT

1.  A February 1983 Board decision denied the veteran's claim 
of entitlement to service connection for residuals of a nasal 
fracture.

2.  The evidence associated with the claims file subsequent 
to the February 1983 Board decision does not tend to 
establish any material fact which was not already of record 
at the time of the February 1983 Board decision and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  There is no competent medical evidence linking the 
veteran's current acquired psychiatric disorder, to include 
schizophrenia to military service.

4.  There is no competent medical evidence linking the 
veteran's current glaucoma to military service.

CONCLUSIONS OF LAW

1.  The Board's February 1983 decision, denying entitlement 
to service connection for residuals of a nasal fracture, is 
final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.1100 
(1999).

2.  The evidence received since the Board's February 1983 
decision is not new and material, and the veteran's claim for 
service connection for residuals of a nasal fracture is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

3.  The veteran's claim for entitlement to service connection 
for an acquired psychiatric disorder, to include 
schizophrenia is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

4.  The veteran's claim for entitlement to service connection 
for glaucoma is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for residuals of a 
nasal fracture

a. New and material

The veteran's claim for service connection for residuals of a 
nasal fracture was denied in a February 1983 Board decision.  
The decision was based on the fact that service medical 
records did not show that the veteran sustained a broken nose 
while on active duty.  The veteran attempted to reopen his 
claim and the RO issued a denial in August 1996.  The August 
1996 rating decision is now on appeal.

The Board notes that unless the Chairman orders 
reconsideration, or one of the other exceptions to finality 
apply, all Board decisions are final on the date stamped on 
the face of the decision.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.  A claim denied by a final decision may not be 
reopened and readjudicated by the VA, except on the basis of 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The veteran essentially contends that while taking a military 
hop returning from Guam he was beaten while asleep by an 
unknown individual which resulted in a broken nose.  The 
relevant evidence of record at the time of the Board's 
February 1983 decision consisted of the veteran's service 
medical records.  The service medical records indicate the 
veteran was seen in January 1975 for blood continuously 
running from his nose, but no history of a nasal injury was 
noted and there were no clinical findings that were 
attributed to nasal trauma, to include a fracture.

Evidence subsequent to the February 1983 Board decision 
included a January 1984 VA examination noting the veteran had 
a mild curvature of the bridge of the nose which was 
nontender, a January 1992 VA examination again indicating the 
veteran's irregular nasal bridge and his request that his 
nose not be examined, and a November 1995 RO hearing 
transcript.  The newly received VA examinations add nothing 
new to the record and essentially duplicates medical evidence 
before the Board in February 1983 which showed residuals of a 
broken nose with no medical nexus to service.  The veteran's 
RO testimony indicates that he was beaten while asleep aboard 
a military aircraft by an unknown individual for an unknown 
reason.  The newly received evidence, while not of record in 
1983, is nevertheless not new and material since it 
essentially confirms what was already known in 1983; that is, 
that the veteran has an irregular curvature of the nose.  
However, the additional evidence in question does not in any 
manner suggest that a nasal fracture was incurred in or 
aggravated during service.

What is lacking to reopen the veteran's claim is evidence 
(not before the Board in February 1983) which shows that the 
veteran sustained a broken nose in service or that suggests 
that the claimed disability is causally linked to service.  
While the Board acknowledges the veteran's statements and 
testimony which express the veteran's personal belief that 
his disorder was manifested in service, to the extent that he 
is attempting to present argument regarding medical 
causation, he is not competent since it has not been shown 
that he has the necessary medical skills and training to 
offer opinions as to medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to reopen his claim for 
service connection for the claimed disability.  Graves v. 
Brown, 8 Vet. App. 522, 524-525 (1996); Robinette, 8 Vet. 
App. at 77-78.

II.  Service connection

The issues before the Board involve claims for entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  It 
should also be noted that personality disorders are not 
diseases or injuries within the meaning of applicable 
legislation concerning service connection.  38 C.F.R. 
§ 3.303(c).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  The Board emphasizes, however, 
that the doctrine of reasonable doubt does not ease the 
veteran's initial burden of submitting a well-grounded claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

a. Acquired psychiatric disorder, to include schizophrenia

The record includes a diagnosis of a personality disorder 
during service but, as already noted, a personality disorder 
is not a disability for VA compensation purposes and is not 
service connectable.  38 C.F.R. § 3.303(c).  However, the 
record also includes post-service medical diagnoses of 
schizophrenia.  The veteran contends that such psychiatric 
disorder was manifested while in serving in the Air Force 
between April 1974 and February 1976.  

Service medical records show a report dated January 1976 
indicating that the veteran was referred to the Mental Health 
Clinic for psychiatric evaluation by his squadron as a result 
of an AWOL charge and other difficulty getting along with the 
squadron.  The psychiatric evaluation found no psychiatric 
disorder, but there was evidence of a character and behavior 
disorder classified as a personality disorder, inadequate 
personality, moderate to severe.  It was further noted that 
the veteran was sufficiently free from mental illness, defect 
or derangement to both distinguish right from wrong and to 
adhere to the right; he was considered responsible for his 
actions and could participate in his own defense.  On the 
veteran's separation examination dated February 1976, the 
veteran indicated that he had trouble sleeping.  The examiner 
noted that the cause was unknown for the veteran's sleeping 
problem.  There was no psychiatric disorder reported on the 
clinical examination.

After separation from service the veteran was admitted to 
Metropolitan Regional Psychiatric Hospital in June 1979 and 
was diagnosed with schizophrenia, paranoid type.  Private and 
VA hospital and outpatient treatment records show that the 
veteran was hospitalized and treated for his psychiatric 
disorder since 1979.

In his November 1995 RO hearing the veteran testified that 
during basic training he was diagnosed with a chemical 
imbalance and schizophrenic tendencies and prescribed Haldol.  
He also testified that after his training he was given 
injections of experimental psychotropic drugs.

The evidence clearly establishes that the veteran currently 
has schizophrenia.  However, there is no medical evidence of 
a nexus between the veteran's schizophrenia and his period of 
active duty service.  Further, there is no medical evidence 
of schizophrenia during service and no medical evidence of 
any psychiatric disorder until 1979, three years after 
discharge from service.  Given the fact that there was no 
medical evidence of a schizophrenia during service (the 
military psychiatric report noted that the veteran was 
sufficiently free from mental illness, defect or derangement 
to both distinguish right from wrong and to adhere to the 
right; he was considered responsible for his actions and can 
participate in his own defense) with no medical evidence of a 
psychiatric disorder for three years after service.  Without 
medical evidence of such a nexus, the Board must find his 
claim not well-grounded.  
The Board notes the representative's recent request for 
another search for service medical records.  However, as 
pointed out by the representative, the RO has previously 
conducted such a search.  Moreover, as noted above, the 
service medical records on file include a report of a 
psychiatric evaluation performed at Barksdale Air Force Base 
in January 1976, just prior to the veteran's separation from 
service, and that examination showed nothing more than a 
personality disorder.  A report of the veteran's separation 
examination dated shortly thereafter shows that it was 
specifically reported at that time that the veteran denied a 
history of psychotic symptoms and, clinically, his 
psychiatric status was reported as normal.  There is no 
medical evidence or opinion in the post-service medical 
evidence that links the veteran's schizophrenia with any 
incident of service.  Under these circumstances, the Board 
finds that there is no duty to assist the veteran with this 
claim.    

b. Glaucoma

In the present case, service medical records are silent for 
any complaints or treatment for glaucoma.  His vision was 
reported as 20/20 upon his February 1976 separation 
examination.  A January 1992 VA examination noted pupils 
equal, round, and reactive to light.  The examiner was unable 
to see the discs due to the veteran constantly moving his 
eyes.  A subsequent VA consultation report indicated on Axis 
III possible borderline glaucoma.

The record establishes that the veteran currently has 
borderline glaucoma.  However, the record has failed to 
provide any competent medical evidence illustrating a nexus 
between the veteran's borderline glaucoma and his active duty 
service.  In the absence of competent medical evidence to 
support the claim of entitlement to service connection for 
glaucoma, the Board finds that the veteran has not presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded.




c. Conclusion

The Board acknowledges the veteran's statements and testimony 
regarding what he believes is a history of a psychiatric 
disorder and glaucoma since service.  However, the Court has 
clearly indicated that the Board cannot rely solely on the 
statements of the veteran because evidence of a medical nexus 
cannot be established by lay testimony.  Brewer v. West, 11 
Vet. App. 228 (1998); Espiritu, 2 Vet. App. at 494-495.

In sum, based on the evidence currently of record, the Board 
is compelled to view the veteran's claims as not well-
grounded due to a lack of medical evidence of a link to 
service.  As to any such medical evidence of causation which 
the veteran believes is in existence, the Board hereby 
informs him that such evidence of causation might well ground 
the veteran's claims.  McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1977).


ORDER

As no new and material evidence has been submitted to reopen 
a claim for service connection for residuals of a nasal 
fracture, the appeal on that issue is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia, is denied.

Entitlement to service connection for glaucoma is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

